Case: 20-10436     Document: 00515721174         Page: 1     Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 26, 2021
                                  No. 20-10436
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Abel Fernando Padilla,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-375-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Abel Fernando Padilla pleaded guilty, pursuant to a written plea
   agreement, to possession of a firearm by a felon, in violation of 18 U.S.C.
   §§ 922(g)(1) and 924(a)(2). At arraignment, the district court deferred
   deciding whether to accept the plea agreement, stating: “If later on I get


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10436       Document: 00515721174          Page: 2     Date Filed: 01/26/2021




                                     No. 20-10436


   some information that causes me to think that the Plea Agreement should be
   rejected, and if I, in fact, do reject it, I’ll make that known to you and the
   attorneys in the case and give you an opportunity to withdraw a plea of
   guilty”.
          At sentencing, however, the court did not explicitly reject or accept
   the agreement. Moreover, Padilla did not attempt to withdraw his guilty plea.
   He was sentenced to, inter alia, an above-Sentencing Guidelines term of 120
   months’ imprisonment.
          Padilla contends the court erred by implicitly rejecting the plea
   agreement without giving Padilla a chance to withdraw it. Because Padilla
   did not raise this issue in district court, review is only for plain error. E.g.,
   United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012).
          Under that well-known standard, Padilla must show a forfeited plain
   error (clear or obvious error, rather than one subject to reasonable dispute)
   that affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes that showing, we have the discretion to correct the
   reversible plain error, but generally should do so only if it “seriously affect[s]
   the fairness, integrity or public reputation of judicial proceedings”. Id.
   (alteration in original).
          Regarding whether there was the requisite clear or obvious error,
   Federal Rule of Criminal Procedure 11 states: “If the court accepts the plea
   agreement, it must inform the defendant that . . . the agreed disposition will
   be included in the judgment”. Fed. R. Crim. P. 11(c)(4). Likewise, if the
   court rejects a plea agreement, it must “advise the defendant personally that
   the court is not required to follow the plea agreement and give the defendant
   an opportunity to withdraw the plea”. Fed. R. Crim. P. 11(c)(5)(B). As
   noted, the district court did neither when, by the plain language of Rule 11, it




                                           2
Case: 20-10436      Document: 00515721174          Page: 3    Date Filed: 01/26/2021




                                    No. 20-10436


   was clear and obvious that it was required to do one of the two. See, e.g.,
   United States v. Morales-Sosa, 191 F.3d 586, 587 (5th Cir. 1999).
          To determine whether a Rule 11 error affects defendant’s substantial
   rights, “we focus on whether the defendant's knowledge and comprehension
   of the full and correct information would have been likely to affect his
   willingness to plead guilty”. United States v. Johnson, 1 F.3d 296, 302 (5th
   Cir. 1993) (en banc). Had the court rejected the plea agreement, it may have
   been likely to affect Padilla’s willingness to plead guilty, because he might
   have withdrawn his guilty plea. If, however, the court had accepted the
   agreement, the Rule 11 error would not affect Padilla’s substantial rights,
   because there is no indication Padilla would have withdrawn his guilty plea if
   he knew the plea agreement would be accepted.
          Next addressed is whether the court accepted the plea agreement.
   Our court has held that a district court can implicitly accept a plea agreement.
   Morales-Sosa, 191 F.3d at 587. In Morales-Sosa, this court held that, because
   the district court did not explicitly reject the plea agreement and defendant
   received the benefit of the plea, the court implicitly accepted the agreement.
Id.
          The court never explicitly rejected the plea agreement, and Padilla
   received the benefit of that agreement. In that regard, the only promise
   Padilla received from the Government was that it would not bring any
   additional charges against him based upon the same underlying conduct.
   Padilla asserts there are charges that hypothetically could be brought in the
   future if the Government ignored the plea agreement. This, however, is pure
   speculation, as no such charges have been brought. The district court,
   therefore, implicitly accepted the plea agreement.
          AFFIRMED.




                                          3